                                                               Case 2:21-cv-00984-CBM-PD Document 10 Filed 03/19/21 Page 1 of 3 Page ID #:98



                                                                 1   AARON J. MOSS (SBN 190625)
                                                                     AMoss@ggfirm.com
                                                                 2   TIFFANY GELOTT (SBN 321951)
                                                                     TGelott@ggfirm.com
                                                                 3   LAUREN R. FISHELMAN (SBN 317601)
                                                                     LFishelman@ggfirm.com
                                                                 4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                     MACHTINGER LLP
                                                                 5   2049 Century Park East, Suite 2600
                                                                     Los Angeles, California 90067
                                                                 6   Telephone: 310.553.3610
                                                                     Fax: 310.553.0687
                                                                 7
                                                                     Attorneys for Defendant
                                                                 8   NBCUNIVERSAL MEDIA, LLC
                                                                 9
                                                                                                   UNITED STATES DISTRICT COURT
                                                               10
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                                           WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14    JOHN EVANS, an individual,                    Case No. 2:21-cv-00984-CBM-PD
                                                               15                            Plaintiff,            [Hon. Consuelo B. Marshall]
                                                               16    v.                                            STIPULATION AND REQUEST
                                                                                                                   FOR EXTENSION OF TIME FOR
                                                               17    NBCUNIVERSAL MEDIA, LLC, a                    DEFENDANT NBCUNIVERSAL
                                                                     corporation; UNIVERSAL PICTURES               MEDIA, LLC TO RESPOND TO
                                                               18    dba UNIVERSAL CITY STUDIOS,                   COMPLAINT
                                                                     LLC, a corporation; JERRY
                                                               19    SEINFELD, an individual; STACEY
                                                                     SNIDER, an individual, and DOES 1 to
                                                               20    10, inclusive,                                Complaint Served: March 3, 2021
                                                               21                            Defendants.           Current Response Date: March 24, 2021
                                                               22                                                  New Response Date: May 18, 2021
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                               STIPULATION AND REQUEST FOR
                                                                     19225-00016/3997681.2                              EXTENSION OF TIME FOR DEFENDANT TO
                                                                                                                                              RESPOND TO C
                                                               Case 2:21-cv-00984-CBM-PD Document 10 Filed 03/19/21 Page 2 of 3 Page ID #:99



                                                                 1          STIPULATION AND REQUEST FOR EXTENSION OF TIME FOR
                                                                 2           DEFENDANT NBCUNIVERSAL MEDIA, LLC TO RESPOND TO
                                                                 3                                           COMPLAINT
                                                                 4            The parties stipulate with reference to the following facts:
                                                                 5            1.        Plaintiff John Evans (“Evans”) filed the Complaint giving rise to this
                                                                 6   action on February 4, 2021;
                                                                 7            2.        Defendant NBCUniversal Media, LLC (“NBCUniversal”) was served
                                                                 8   with the Complaint on March 3, 2021;
                                                                 9            3.        WHEREAS, pursuant to the Local Rules, the original deadline for
                                                               10    NBCUniversal to answer or otherwise respond to the complaint is, therefore, March
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11    24, 2021;
                                                               12             4.        WHEREAS the remaining defendants in this action, Universal City
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13    Studios LLC (“Universal City Studios”), Jerry Seinfeld (“Seinfeld”), and Stacey
                                                               14    Snider (“Snider”), have not been formally served;
                                                               15             5.        WHEREAS, in the interest of efficiency and judicial economy,
                                                               16    Universal City Studios, Seinfeld, and Snider have each agreed to execute a Waiver
                                                               17    of Service of Summons, with a response deadline of May 18, 2021 pursuant to
                                                               18    Federal Rule of Civil Procedure 4(d).
                                                               19             6.        The defendants have agreed to waive service in exchange for an
                                                               20    extension of time for NBCUniversal to answer or otherwise respond to the
                                                               21    Complaint on the same date the other defendants’ responses are due, i.e. May 18,
                                                               22    2021;
                                                               23             7.        The parties agree that extension of NBCUniversal’s time to answer or
                                                               24    otherwise respond to the complaint until and including May 18, 2021, the same date
                                                               25    on which Universal City Studios, Seinfeld, and Snider are due to answer or
                                                               26    otherwise respond, serves the interests of efficiency and judicial economy by
                                                               27    ensuring the parties are subject to the same court schedule;
                                                               28
                                                                                                                                   STIPULATION AND REQUEST FOR
                                                                     19225-00016/3997681.2                           2      EXTENSION OF TIME FOR DEFENDANT TO
                                                                                                                                                  RESPOND TO C
                                                               Case 2:21-cv-00984-CBM-PD Document 10 Filed 03/19/21 Page 3 of 3 Page ID #:100



                                                                 1            8.        This is the first extension of time NBCUniversal has requested in this
                                                                 2   action.
                                                                 3
                                                                 4            NOW THEREFORE, the parties hereby stipulate that, subject to the Court’s
                                                                 5   approval, NBCUniversal shall have an extension through and including May 18,
                                                                 6   2021, to respond to the complaint in this action.
                                                                 7
                                                                 8   DATED: March 19, 2021                    GREENBERG GLUSKER FIELDS
                                                                                                               CLAMAN & MACHTINGER LLP
                                                                 9
                                                                10
                                                                                                              By:
GREENBERG GLUSKER FIELDS CLAMAN




                                                                11                                                  AARON J. MOSS (SBN 190625)
                                                                                                                    TIFFANY GELOTT (SBN 321951)
                                                                12                                                  LAUREN R. FISHELMAN (SBN 317601)
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067




                                                                                                                    Attorneys for Defendant
       & MACHTINGER LLP




                                                                13                                                  NBCUNIVERSAL MEDIA, LLC
                                                                14
                                                                15   DATED: March 19, 2021                   THE LAW OFFICE OF
                                                                                                               FAHAD SHARIF, PC
                                                                16
                                                                17
                                                                18                                            By:
                                                                                                                    FAHAD SHARIF (SBN 322563)
                                                                19                                                  ROGER L. WILKERSON, III (SBN
                                                                                                                    327889)
                                                                20                                                  Attorneys for Plaintiff
                                                                                                                    JOHN EVANS
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                                  STIPULATION AND REQUEST FOR
                                                                     19225-00016/3997681.2                            3     EXTENSION OF TIME FOR DEFENDANT TO
                                                                                                                                         RESPOND TO COMPLAINT
